Exhibit 10.1
Execution Version

Fourth Amendment
 
to
 
Fourth Amended and Restated Credit Agreement
 
Among
 
Linn Energy, LLC,
 
As Borrower,
 
BNP Paribas,
 
As Administrative Agent,
 
and
 
The Lenders Party Hereto
 
Dated as of October 15, 2010
 
 
US 578592v.7
 
 

--------------------------------------------------------------------------------

 
Fourth Amendment to Fourth Amended and Restated Credit Agreement
 
This Fourth Amendment to Fourth Amended and Restated Credit Agreement (this
“Fourth Amendment”) dated as of October 15, 2010 (the “Fourth Amendment
Effective Date”) is among Linn Energy, LLC, a limited liability company formed
under the laws of the State of Delaware (the “Borrower”); each of the
undersigned guarantors (the “Guarantors”, and together with the Borrower, the
“Obligors”); each of the Lenders that is a signatory hereto; and BNP Paribas, as
administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”).
 
R E C I T A L S
 
A.          The Borrower, the Administrative Agent and the Lenders are parties
to that certain Fourth Amended and Restated Credit Agreement dated as of April
28, 2009 (as the same has been amended, modified, supplemented or restated from
time to time, the “Credit Agreement”), pursuant to which the Lenders have made
certain credit available to and on behalf of the Borrower.
 
B.           The Borrower has requested and the Administrative Agent and the
Majority Lenders have agreed to amend certain provisions of the Credit Agreement
as more particularly set forth herein.
 
C.           NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section 1.                      Defined Terms.  Each capitalized term which is
defined in the Credit Agreement, but which is not defined in this Fourth
Amendment, shall have the meaning ascribed such term in the Credit
Agreement.  Unless otherwise indicated, all section references in this Fourth
Amendment refer to the Credit Agreement.
 
Section 2.                      Amendments to Credit Agreement.
 
2.1           Amendments to Section 1.02.
 
(a)             The definition of “Agreement” is hereby amended and restated in
its entirety to read as follows:
 
“‘Agreement’ means this Fourth Amended and Restated Credit Agreement, as amended
by the First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment and as the same may from time to time be further amended, modified,
supplemented or restated.”
 
(b)             The following new definitions are hereby added to Section 1.02
where alphabetically appropriate as follows:
 
“‘Date of Determination’ means, for any given calendar month, the second (2nd)
Business Day in such month following the date on which historical
 
US 578592v.7
1

--------------------------------------------------------------------------------

 
production volumes for the immediately preceding calendar month become available
to the Borrower and its Subsidiaries.”
 
“‘Fourth Amendment’ means that certain Fourth Amendment to Fourth Amended and
Restated Credit Agreement dated as of the Fourth Amendment Effective Date among
the Borrower, the Lenders signatory thereto, the Guarantors signatory thereto
and the Administrative Agent.”
 
“‘Fourth Amendment Effective Date’ has the meaning assigned to such term in the
Fourth Amendment.”
 
2.2           Amendment to Section 8.01(d).  Section 8.01(d) is hereby amended
to add the following to the end of the first sentence:
 
“ and a confidential report reflecting its projected production for each
calendar year for which it has established hedge positions under Section
9.18(a)(i).”
 
2.3           Amendment to Section 9.18 (Commodity Hedges).  Clause (i) of
Section 9.18(a) is hereby amended and restated in its entirety as set forth
below:
 
“           (i)           Swap Agreements in respect of commodities (x) with an
Approved Counterparty and (y) the notional volumes for which (when aggregated
with the notional volumes under all other commodity Swap Agreements then in
effect other than basis differential swaps on volumes already hedged pursuant to
other Swap Agreements) do not exceed, as of the date such Swap Agreement is
executed, (I) 80% of the reasonably anticipated projected production (based upon
the Borrower’s internal projections) for each month during the period during
which such Swap Agreement is in effect for each of crude oil and natural gas,
calculated separately, for each calendar month during the period through the
remainder of the then current calendar year and for the period of four calendar
years thereafter and (II) 70% of the reasonably anticipated projected production
(based upon the Borrower’s internal projections) for each month during the
period during which such Swap Agreement is in effect for each of crude oil and
natural gas, calculated separately, for each calendar month during the period
starting with the 5th calendar year thereafter.
 
Notwithstanding the foregoing, but subject to the cure provisions of Section
9.18(i), the notional volumes in respect of all commodity Swap Agreements (when
aggregated with the notional volumes under all other commodity Swap Agreements
then in effect other than basis differential swaps on volumes already hedged
pursuant to other Swap Agreements and Acquisition Swap Agreements) will not, as
of the first day of the next calendar month following each Date of Determination
(the “Applicable Date”), for each month during the period of six calendar months
commencing on the Applicable Date, exceed the actual net monthly physical
production from proved, developed producing reserves (regardless of projected
production levels) for the calendar month most recentl
 
US 578592v.7
2

--------------------------------------------------------------------------------

 
ended prior to such Date of Determination, calculated separately for each of
crude oil and natural gas.”
 
2.4           Amendment to Section 9.18 (Commodity Hedges Cures).  Section
9.18(i) is hereby amended and restated in its entirety as set forth below:
 
“(i)           If, as of any Applicable Date, the Borrower determines that the
aggregate notional volumes of all commodity Swap Agreements (other than
Acquisition Swap Agreements and basis swaps excluded for purposes of clause (ii)
of Section 9.18(a)) for each month in the six (6) calendar month period
commencing on the Applicable Date (in each case calculated for each commodity
separately) would exceed the actual net monthly production from proved,
developed producing reserves for the calendar month immediately preceding the
Date of Determination occurring immediately prior to such Applicable Date, then
the Borrower shall, prior to the last day of the calendar month during which
such Applicable Date occurred, terminate, create off-setting positions,
otherwise unwind existing Swap Agreements or take other actions permitted by
this Agreement (including delivering revised forecasts of anticipated projected
production reasonably acceptable to the Administrative Agent; provided that the
delivery of revised forecasts cannot cure the requirements set forth in the
second paragraph of clause (i) of Section 9.18(a)) such that, by the end of such
calendar month, the Borrower will be in compliance with the limitations set
forth in Section 9.18(a) (calculated for each commodity separately).”
 
Section 3.                      Conditions Precedent.  The effectiveness of this
Fourth Amendment is subject to the receipt by the Administrative Agent of the
following documents and satisfaction or waiver by the Lenders of the other
conditions provided in this Section 3, each of which shall be reasonably
satisfactory to the Administrative Agent in form and substance:
 
3.1           Payment by the Borrower to the Administrative Agent of all fees
and other amounts due and payable on or prior to the Fourth Amendment Effective
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
pursuant to the Credit Agreement.
 
3.2           The Administrative Agent shall have received multiple counterparts
as requested of this Fourth Amendment from the Borrower, the Guarantors and the
Majority Lenders.
 
3.3           No Default or Event of Default shall have occurred and be
continuing as of the Fourth Amendment Effective Date.
 
Section 4.                      Representations and Warranties; Etc.
 
4.1           Representations and Warranties in Loan Documents.  Each Obligor
hereby affirms (a) that as of the date of execution and delivery of this Fourth
Amendment, all of the representations and warranties contained in each Loan
Document to which such Obligor is a party are true and correct in all material
respects as though made on and as of the Fourth Amendment Effective Date (unless
made as of a specific earlier date, in which case, such representations and
warranties remain true and correct in all material respects as of such earlier
 
US 578592v.7
3

--------------------------------------------------------------------------------

 
date); and (b) that after giving effect to this Fourth Amendment and to the
transactions contemplated hereby, no Defaults exist under the Loan Documents.
 
4.2           Organization; Powers.  Each of the Borrower and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority, and has
all material governmental licenses, authorizations, consents and approvals
necessary, to own its assets and to carry on its business as now conducted, and
is qualified to do business in, and is in good standing in or has applied to
qualify to do business in, every jurisdiction where such qualification is
required, except where failure to have such power, authority, licenses,
authorizations, consents, approvals and qualifications could not reasonably be
expected to have a Material Adverse Effect.
 
4.3           Authority; Enforceability.  The Transactions are within the
Borrower’s and each Guarantor’s corporate powers and have been duly authorized
by all necessary corporate and, if required, member action (including, without
limitation, any action required to be taken by any class of directors of the
Borrower or any other Person, whether interested or disinterested, in order to
ensure the due authorization of the Transactions).  When executed and delivered,
each Loan Document to which the Borrower and any Guarantor is a party will have
been duly executed and delivered by the Borrower and such Guarantor and will
constitute a legal, valid and binding obligation of the Borrower and such
Guarantor, as applicable, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
Section 5.                      Miscellaneous.
 
5.1           Confirmation.  The provisions of the Credit Agreement (as amended
by this Fourth Amendment) shall remain in full force and effect in accordance
with its terms following the effectiveness of this Fourth Amendment.
 
5.2           Ratification and Affirmation of Obligors.  Each Obligor hereby
expressly (i) acknowledges the terms of this Fourth Amendment, (ii) ratifies and
affirms its obligations under each Loan Document to which it is a party, (iii)
acknowledges, renews and extends its continued liability under each Loan
Document to which it is a party and agrees that its grant of security interest
and/or guarantee, as applicable, under the Security Instruments to which it is a
party remains in full force and effect with respect to the Indebtedness after
giving effect to this Fourth Amendment.
 
5.3           Loan Document.  This Fourth Amendment is a “Loan Document” as
defined and described in the Credit Agreement and all of the terms and
provisions of the Credit Agreement relating to Loan Documents shall apply
hereto.
 
5.4           Counterparts.  This Fourth Amendment may be executed by one or
more of the parties hereto in any number of separate counterparts, and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument.
 
5.5           No Waiver.  Neither the execution by the Administrative Agent or
the Lenders of this Fourth Amendment, nor any other act or omission by the
Administrative Agent or the
 
US 578592v.7
4

--------------------------------------------------------------------------------

 
Lenders or their officers in connection herewith, shall be deemed a waiver by
the Administrative Agent or the Lenders of any defaults which may exist or which
may occur in the future under any Loan Document.  Similarly, nothing contained
in this Fourth Amendment shall directly or indirectly in any way whatsoever
impair, prejudice or otherwise adversely affect the Administrative Agent's or
the Lenders' right at any time to exercise any right, privilege or remedy in
connection with the Loan Documents with respect to any defaults which may exist
or which may occur in the future under any Loan Document.  Nothing in this
Fourth Amendment shall be construed to be a consent by the Administrative Agent
or the Lenders to any default which may exist or which may occur in the future
under any Loan Document.
 
5.6           No Oral Agreement.  This Fourth Amendment, the Credit Agreement
and the other Loan Documents executed in connection herewith and therewith
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous, or unwritten oral agreements of the
parties.  There are no subsequent oral agreements between the parties.
 
5.7           Governing Law.  This Fourth Amendment (including, but not limited
to, the validity and enforceability hereof) shall be governed by, and construed
in accordance with, the laws of the State of Texas.
 
US 578592v.7
 
5

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed effective as of the date first written above.
 
BORROWER:
LINN ENERGY, LLC
         
By:
/s/ Kolja Rockov
   
Kolja Rockov,
   
Executive Vice President and Chief Financial Officer
               
GUARANTORS:
LINN ENERGY HOLDINGS, LLC
 
LINN OPERATING, INC.
PENN WEST PIPELINE, LLC
MID-CONTINENT HOLDINGS I, LLC
MID-CONTINENT HOLDINGS II, LLC
MID-CONTINENT I, LLC
MID-CONTINENT II, LLC
LINN GAS MARKETING, LLC
LINN EXPLORATION MIDCONTINENT,
LLC
LINN EXPLORATION & PRODUCTION MICHIGAN LLC
LINN EXPLORATION & PRODUCTION MICHIGAN MIDSTREAM LLC
LINN GAS PROCESSING MI LLC
LINN MIDWEST ENERGY LLC
                 
By:
/s/ Kolja Rockov
   
Kolja Rockov,
   
Executive Vice President and Chief Financial Officer



 Fourth Amendment to Fourth Amended and Restated Credit Agreement
Signature Page 1 
 
US 578592

--------------------------------------------------------------------------------

 
 
BNP PARIBAS, as Administrative Agent and a Lender
   
By:
/s/ Douglas R. Liftman
Name:
Douglas R. Liftman
Title:
Managing Director
   
By:
/s/ Betsy Jocher
Name:
Betsy Jocher
Title:
Director
     
ROYAL BANK OF CANADA, as a Lender
   
By:
/s/ Don J. McKinnerney
Name:
Don J. McKinnerney
Title:
Authorized Signatory
     
CITIBANK, NA, as a Lender
   
By:
/s/ John Miller
Name:
John Miller
Title:
Attorney-in-Fact
     
BARCLAYS BANK PLC, as a Lender
   
By:
/s/ Ann E. Sutton
Name:
Ann E. Sutton
Title:
Director

 
 Fourth Amendment to Fourth Amended and Restated Credit Agreement
Signature Page 2
 
US 578592

--------------------------------------------------------------------------------

 
 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender
   
By:
/s/ Tom Byargeon
Name:
Tom Byargeon
Title:
Managing Director
   
By:
/s/ Sharada Marne
Name:
Sharada Marne
Title:
Director
     
THE ROYAL BANK OF SCOTLAND plc, as a Lender
   
By:
/s/ Phillip Ballard
Name:
Phillip Ballard
Title:
Managing Director
     
WELLS FARGO BANK, N.A., as a Lender
   
By:
/s/ Scott Hodges
Name:
Scott Hodges
Title:
Senior Relationship Manager
     
SOCIETE GENERALE, as a Lender
   
By:
/s/ Cameron Null
Name:
Cameron Null
Title:
Vice President
     
By:
 
Name:
 


 Fourth Amendment to Fourth Amended and Restated Credit Agreement
Signature Page 3
 
US 578592

--------------------------------------------------------------------------------

 


Title:
       
BANK OF MONTREAL, as a Lender
   
By:
/s/ James V. Ducote
Name:
James V. Ducote
Title:
Director
     
COMERICA BANK, as a Lender
   
By:
/s/ Justin Crawford
Name:
Justin Crawford
Title:
Vice President
     
ING CAPITAL LLC, as a Lender
   
By:
/s/ Charles Hall
Name:
Charles Hall
Title:
Managing Director
     
CREDIT SUISSE, AG Cayman Islands Branch as a Lender
   
By:
/s/ Nupur Kumar
Name:
Nupur Kumar
Title:
Vice President
   
By:
/s/ Rabul Parmar
Name:
Rabul Parmar
Title:
Associate



 Fourth Amendment to Fourth Amended and Restated Credit Agreement
Signature Page 4
 
US 578592

--------------------------------------------------------------------------------

 


COMPASS BANK, as a Lender
   
By:
/s/ Dorothy Marchand
Name:
Dorothy Marchand
Title:
Senior Vice President
     
DnB NOR BANK ASA, as a Lender
   
By:
/s/ Sanjiv Nayar
Name:
Sanjiv Nayar
Title:
Senior Vice President
   
By:
/s/ Nikolai A. Nachamkin
Name:
Nikolai A. Nachamkin
Title:
Senior Vice President
   
UNION BANK, N.A., as a Lender
   
By:
/s/ Scott Gildea
Name:
Scott Gildea
Title:
Vice President
     
U.S. BANK NATIONAL ASSOCIATION,
as a Lender
   
By:
/s/ John Q. Lozano
Name:
John Q. Lozano
Title:
Vice President


 Fourth Amendment to Fourth Amended and Restated Credit Agreement
Signature Page 5
 
US 578592

--------------------------------------------------------------------------------

 


THE BANK OF NOVA SCOTIA, as a Lender
   
By:
/s/ Greg George
Name:
Greg George
Title:
Managing Director
     
ALLIED IRISH BANKS P.L.C., as a Lender
   
By:
/s/ David O’Driscoll
Name:
David O’Driscoll
Title:
Assistant Vice President
 
By:
/s/ Mark Connelly
Name:
Mark Connelly
Title:
SVP
     
CAPITAL ONE, N.A., as a Lender
   
By:
/s/ Peter Shen
Name:
Peter Shen
Title:
Vice President
     
UBS AG, STAMFORD BRANCH, as a Lender
   
By:
/s/ Irja R. Otsa
Name:
Irja R. Otsa
Title:
Associate Director
   
By:
/s/ Mary E. Evans
Name:
Mary E. Evans
Title:
Associate Director

 
 Fourth Amendment to Fourth Amended and Restated Credit Agreement
Signature Page 6
 
US 578592

--------------------------------------------------------------------------------

 
 
MACQUARIE BANK LIMITED, as a Lender
   
By:
/s/ Jonathan Rourke
Name:
Jonathan Rourke
Title:
Executive Director
     
By:
/s/ Lisa Knowles
Name:
Lisa Knowles
Title:
Division Director

 
Fourth Amendment to Fourth Amended and Restated Credit Agreement
Signature Page 7
US 578592 

--------------------------------------------------------------------------------